Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or fairly suggest an apparatus, a non-transitory computer-readable storage medium and a user equipment as recited in the present claims, particularly including the features of deciding if    the UE is configured with a higher layer parameter phaseTrackingRS in the DMRS-DownlinkConfig IE, neither of higher layer parameters timeDensity and frequencyDensity are configured by the PTRS-DownlinkConfig IE, and the RATI that scrambles the PDCCH is a modulation coding scheme (MCS) cell RNTI (MCS-C-RNTI), then the at least one processor is configured to determine that: one or more or more PT-RSs are present in the PDSCH, a time density parameter of the PDSCH is equal to one, indicating that one symbol per PDSCH includes a PT-RS, and a frequency density parameter of the PDSCH is equal to two, indicating that one resource element (RE) per two resource blocks (RBs) includes a PT-RS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472